Title: From Benjamin Franklin to Jean-François Proth, 12 September 1784
From: Franklin, Benjamin
To: Proth, Jean-François


				
					Passy ce 12. 7bre. 1784
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 30 du Mois dernier, par la quelle vous me faitez part du Desir que vous avez de passer en Amérique, et me priez en consequence de m’interesser en votre faveur. Dans le Cas même où le Traité qui subsiste entre la France et les Etats Unis me permettroit de favoriser les Emigrations dans ce Pays icy, l’Intérêt que Je prendrois à votre Sort ne pourroit vous être d’aucune Utilité. Il est bien vrai que la Religion Catholique est tolerée parmi nous; mais le Gouvernement ne se méle en aucune maniere de placer les Prêtres, et laisse entierement le Soin de leur Nomination à leurs Supérieurs Eclésiastiques. D’après cela vous concevez aisément que toute Recommandation de ma part seroit non seulement deplaceé, mais inutile à vos Projets. Je vous

suis néanmoins très obligé de votre bonne volonté pour les Etats Unis et Je vous prie d’en recevoir mes Remercimens.
				J’ai l’honneur d’être, Monsieur, votre très humble et tres obeissant Serviteur./.
				
					B. Franklin
					à Mr. Proth
				
			